ane

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty: Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA |

United States of America | JUDGMENT IN A CRIMINAL CASE:
Vv. . (For Offenses Committed On or After November 1, 1987)

Sergio Alcaraz-Suarez Case Number: 3:19-mj-23184

Jason T. Conforti

 

 

 

 

 

 

 

 

Defendant's Attorney oe - ;
REGISTRATION NO. FILED
THE DEFENDANT: _ | AUG 08 2019
pleaded guilty to count(s) 1 of Complaint
‘ CLERK, U.S CHE TROT fC
LI was found guilty to count(s) SOUTHERN piste et oF & LALIBEN q
after a plea of not guilty. BY “eoang EP UTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the foll. wing offense(s):
Title & Section Nature of Offense — Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
Li Count(s) . dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be

oe _ Amprisoned for aterm of:
if TIME SERVED og days

Assessment: $10 WAIVED & Fine: WAIVED >

Court recommends USMS, ICE or DHS or other arresting.agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C1 Court recommends defendant be deported/removed with relative, _ charged.in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments .
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States s Attorney of any material change 1 in the defendant's economic circumstances.

Thursday, August 8, 2019
Date of Imposition of Sentence

Received Me Uy, hm

DUM _ HONORABLE F. A. GOSSETT II
| UNITED STATES MAGISTRATE JUDGE.

Clerk’s Office Copy | | | oe | 3:19-mj-23184

 

 
